Citation Nr: 0204893	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board issued a decision on this matter in September 1999, 
finding no new and material evidence to reopen the claim and 
denying the appeal.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court). In a 
November 2001 Order, the Court vacated the Board decision and 
remanded the matter to the Board for consideration of new 
legislation, discussed in detail below.  By letter dated in 
February 2002, the Board advised the veteran that he had 
additional time in which to supplement the evidence and 
argument of record in support of his appeal.  Responses from 
the veteran and his representative, dated in March 2002 and 
April 2002, respectively, are associated with the claims 
folder.  The issue is now again before the Board for 
appellate review.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for low back strain in a 
March 1979 rating decision and again in an April 1981 rating 
decision.  Although the RO provided notice of the denials, 
the veteran did not initiate an appeal of either decision.  

3.  Evidence received since the April 1981 rating decision is 
new, bears directly and substantially on the matter for 
consideration, and is so significant that it must be 
considered with all the evidence of record to fairly 
adjudicate the claim.  

CONCLUSIONS OF LAW

1.  The rating decisions of March 1979 and April 1981 are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).

2.  New and material evidence has been received since the 
April 1981 rating decision to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1995 rating decision, August 1995 statement of the case, 
and supplemental statements of the case dated in September 
1996, the RO advised the veteran of the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  

With respect to the duty to assist, the Board notes that the 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Thus, the amendments do not apply to 
the veteran's claim, received in December 1994.  In any 
event, review of the claims folder reveals that the RO 
secured private medical records as authorized by the veteran.  
There is no indication that there are outstanding VA medical 
records pertinent to the claim.  In addition, the veteran and 
his representative verified that records from a Dr. Phipher 
and Monsanto were not available.  Also, the veteran 
personally submitted a release of information to Vencor 
Hospital in June 1996 seeking records from 1969.  The RO 
received no records from either the veteran or the hospital.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

Analysis

The veteran initially submitted a claim for service 
connection for a back disorder in December 1978.  The RO 
denied his claim in a March 1979 rating decision and again in 
an April 1981 rating decision.  Although the RO provided 
notice of the denials, the veteran did not initiate an appeal 
of either decision. Therefore, the RO's decisions of March 
1979 and April 1981 are final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In the March 1979 rating decision, the RO found no evidence 
of chronic disability, noting that low back strain shown in 
service was acute and transitory.  The April 1981 rating 
decision stated that there was still no evidence of low back 
disorder incurred in service.  Evidence of record at the time 
of the April 1981 rating decision consists of service medical 
records, a statement from G. Jantzen, D.C., regarding 
treatment in April 1977, and a February 1982 statement from 
the veteran.  

Evidence received since the April 1981 rating decision 
consists of copies of the statement from Dr. Jantzen 
concerning April 1977 treatment; a copy of the veteran's 
February 1981 statement; copies of a report of X-rays taken 
in May 1981; medical records from a Dr. Barnes; medical 
records and a July 1996 statement from a Dr. Cox; two 
documents from the veteran dated in June 1996 seeking records 
from Vencor Hospital and Monsanto Company; written statements 
from the veteran dated in May 1995 and August 1995; a 
transcript of the veteran's personal hearing held in June 
1996; and the report of the August 1996 VA examination.    

Upon review of the record, the Board finds that there is new 
and material evidence to reopen the veteran's claim.  
Specifically, the July 1996 statement from Dr. Cox dates the 
beginning of the veteran's back problem to about 20 years 
before his initial presentation in 1984 based on degenerative 
changes in the spine shown on X-rays.  He also noted the 
veteran's description of back injury in service.  Similarly, 
in his March 2002 statement, the veteran stated that each 
specialist he had seen in the past three years said his back 
problem was 30 to 35 years old.  Finally, during the June 
1996 hearing, the veteran's wife testified that the veteran 
had experienced back problems for as long as she had known 
him, since 1965.  Assuming the credibility of the evidence, 
as is required, the Board finds that that this evidence is 
new and material within the meaning of VA regulation.  
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.    

However, after consideration of the evidence contained in the 
claims folder, the Board finds that additional development is 
required in order to properly evaluate the merits of the 
veteran's claim.  Therefore, the Board is undertaking 
additional development on the matter pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
that extent only, the appeal is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

